Title: Joseph Davenport to Lund Washington, 16 October 1765
From: Davenport, Joseph
To: Washington, Lund



Sr
Bulskin [Va.] Octr 16th 1765

I this day fill’d the pond at home with hemp and Tomorrow intend to fill One that I have at the Lower Quarter tho. I am doubtfull it will not hold all the hemp besides what Bore Seed and that I know not what to do with for by than this comes out the water will be too Cold—the Seed turns out Very indifferently I have Cleaned about 25 Bushels and do not believe I Shall have above 7 or 8 more I have Broke very Little hemp Since I wrote By Giles But Expect to be at it next week with Cheif of the hand as Connell has made it So late I have Sent all the Buter and Cheese which is 346 lb. of Nett Butter the Casks being 12 lb. Tare Each and 81 lb. Cheese & Should be glad to know what Mrs McCarmick is to be allowed for her part and whether I may Settle with her as She Seems to be in want of her pay I [am] in hopes you may have heard by this time whether I may depend on going under Mr Vallentine or not and if not if it is not too Late I would Serve Colo. Fairfax in this County and as he agreed to Leave it to you to Settle the Lay if you will be kind Enough to take the Trouble on yrself I will enter into any Articles you and he Shall agree on and Esteem it a particular favour from Sr your Very Hbl. Servt

Jos. Davenport


N.B. The Negroes are all well at present tho. Several of them have had a touch of ague I myself have had 3 or 4 fits of it But am in hopes it has left me.

